Rumsey, J. (dissenting):
I cannot concur with the majority of the court in this case. The contract is to be considered with reference to everthing. that is in it, and the question is upon the whole paper whether it was imperative upon the defendant to permit the plaintiff to travel out of the city of New York for the time of his employment whether her *372interests required it or not. A very slight examination of the contract is sufficient, I think, to show that not only is no such conclusion permissible but that it would result in great hardship to the defendant.
The contract begins with the recital that the defendant conducts business as a manufacturer and dealer in pianos in the city of New York and elsewhere, and is desirous of securing the services of a capable and efficient traveling salesman for the purpose of disposing of such pianos and of representing her generally. It is fairly and almost necessarily to be inferred from this provision of the contract that the business for which the plaintiff was hired was to sell pianos for the defendant in such places as her business required and those places were the city of New York and elsewhere. It does not appear how large a proportion of the defendant’s sales took place in the city of New York. It is sufficient to say in that regard that her pianos were sold in that city as well as elsewhere.
The contract continues with a recital that the party of the second part (the plaintiff) is a capable and efficient traveling salesman and desires to engage himself to travel in the interests of the party of the first part and to sell the pianos of the party of the first part exclusively. Then follows the contract between the parties. It is to be noticed that the plaintiff proposes not only to travel in the interest of the defendant but to sell her pianos exclusively. The pianos are to be sold in the places in which her business is carried on, and that is in the city of New York as well as without the city. Following these recitals the agreement is that the party of the first part agrees to engage the plaintiff to travel exclusively for the purpose of selling goods, wares and merchandise manufactured by the party of the first part, such engagement to commence on the 1st day of January, 1897, and to terminate on the 31st day of December, 1897. The plaintiff agrees to enter the employment of defendant “ to sell the goods, wares and merchandise of the party of the first part.” The sale of defendant’s pianos is the principal thing. Plaintiff is employed for that purpose for the whole year, and in addition he is “ to travel in her interests at such times and in such places as she may direct.” Bearing in mind the fact that the business of the defendant was carried on in the city of New York as well as outside the city, and that the plaintiff was employed to sell pianos, it is quite evident that the provision as to the times when and the places where *373he was to travel, was an important part of the contract. Those times were entirely within the control of the defendant, who was at liberty to require the plaintiff to spend his time selling goods for her in the city of New York if she saw fit to do so, or to require him to travel at such times as her business interests required, and to such places as seemed to her best. Unless the contract has that construction, the authority to the defendant to determine when and where the plaintiff was to travel is of no weight whatever. Bearing in mind that the term of the plaintiff’s employment was for one year, the provision in the contract that he was to travel continuously or otherwise at the option of the defendant and in her interests for a period which should not be more than eight months, if to the defendant that should be deemed necessary, followed by the further agreement that he was to devote his whole time and attention during the continuance of the contract exclusively to her interests, shows very clearly to my mind that the matter of travel was one wholly and solely within the discretion of the defendant within the limit of eight months. He was to travel continuously or otherwise, at the option of the defendant, but such traveling was not to be more than eight months if she thought that time of travel was necessary. Clearly, the term of eight months was a limitation upon her right to call upon him to travel. She was not compelled to have him travel during all that time but only during so much of it as she deemed necessary, but when he had traveled for eight months he was at liberty to say that, as to traveling, his part of the contract was performed. But, in spite of that, he agreed that he would devote his whole time during the continuance of the contract to selling her goods. Where was that to be done ? Clearly within the city of New York and its vicinity. Who was to decide how much traveling the interests of the defendant required ? Clearly, she, because it was at her option. It might well be that nine-tenths of her business was the sale of pianos in the city of New York, and if that were so she undoubtedly would have the right to require the plaintiff not only to sell pianos in the city of New York during the four months when he could not be compelled to travel, when he was still bound to sell her goods, but also at such other times as she might direct, because that was the terms of the contract.
The contract further provides that the defendant will pay to the *374'.plaintiff the sum of seven dollars per day during each and every ■ day actually employed by the party of the second part “ without the city of Hew York and vicinity.” It is almost necessarily to be -inferred from that provision that it was anticipated between the parties that there should be certain periods of time during which 'the plaintiff would be in the city of Hew York, and that while he "was in Hew York and its vicinity no such sum should be paid to .'him. The essential fact upon which the construction of the contract turns, is, in my judgment, that the defendant was engaged in 'the manufacture and sale of pianos in the city of Hew York as well 'as elsewhere, and that the plaintiff was engaged to sell pianos for the defendant at such times and in such places as she should prescribe. Holding fast to that essential idea, it necessarily follows that the plaintiff was bound to sell pianos for the defendant in the city of Hew York so much of the time as she required, and was bound to travel in such parts of the country and at such times as her interests required. This traveling he was bound to do if required for eight months in the year, but whether she should so call upon him to so travel was at her option and not his.
This construction works no hardship on the plaintiff. The pianos were to be sold wherever the business of the defendant extended and wherever people bought them, and that was just as much in the city of Hew York as outside the city. It seems to me, therefore, that the construction put upon this contract by the learned trial justice was correct, and that the plaintiff was not in a situation to claim .that the defendant was required to keep him on the road for eight months or for any other time, and if she in good faith required him to travel as long as her interests demanded, she performed the contract on her part. During all that time he was to sell pianos for her ¡and he was to do that for the whole year 1897. The defendant was ■bound to employ him in that business for that time, and the only discretion left her was to say what portion of that time not over .eight months she deemed it for her interest to have him travel out-side the city of Hew York.
Van Brunt, P. J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide ■event. -